 




EXHIBIT 10.1

INDEMNIFICATION AGREEMENT

Indemnification Agreement, dated as of _____________, between Creative Learning
Corporation, a Delaware corporation (the “Company”), and __________
(“Indemnitee”).

WHEREAS, qualified persons are reluctant to serve corporations as directors or
otherwise unless they are provided with appropriate indemnification and
insurance against claims arising out of their service to and activities on
behalf of the corporations; and

WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has
determined that attracting and retaining such persons is in the best interests
of the Company’s stockholders and that it is reasonable, prudent and necessary
for the Company to indemnify such persons to the fullest extent permitted by
applicable law and to provide reasonable assurance regarding insurance;

NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:

1.

Defined Terms; Construction.

(a)

Defined Terms.  As used in this Agreement, the following terms shall have the
following meanings:

“Change in Control” means, and shall be deemed to have occurred if, on or after
the date of this Agreement, (i) any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
other than (A) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any of its subsidiaries acting in such capacity,
or (B) a corporation owned directly or indirectly by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
said Act), directly or indirectly, of securities of the Company representing
more than 50% of the total voting power represented by the Company’s then
outstanding Voting Securities, (ii) during any period of two (2) consecutive
years commencing from and after the date hereof, individuals who at the
beginning of such period constitute the Board of Directors, together with any
new directors whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than














--------------------------------------------------------------------------------

 




a merger or consolidation that would result in Voting Securities representing
more than 50% of the total combined voting power of the Voting Securities of the
surviving entity being immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Voting Securities of the Company outstanding immediately
prior to such merger or consolidation, (iv) the stockholders of the Company
approve a plan of complete liquidation of the Company or an agreement for the
sale or disposition by the Company of (in one transaction or a series of related
transactions) all or substantially all of its assets, or (v) the Company shall
file or have filed against it, and such filing shall not be dismissed, any
bankruptcy, insolvency or dissolution proceedings, or a trustee, administrator
or creditors committee shall be appointed to manage or supervise the affairs of
the Company.

“Corporate Status” means the status of a person who is or was a director (or a
member of any committee of a board of directors), officer, employee or agent
(including, without limitation, a manager of a limited liability company) of the
Company or any of its Subsidiaries, or of any predecessor thereof, or is or was
serving at the request of the Company as a director (or a member of any
committee of a board of directors), officer, employee or agent (including,
without limitation, a manager of a limited liability company) of another entity,
or of any predecessor thereof, including service with respect to an employee
benefit plan.

“Determination” means a determination that either (i) there is a reasonable
basis for the conclusion that indemnification of Indemnitee is proper in the
circumstances because Indemnitee met a particular standard of conduct (a
“Favorable Determination”) or (ii) there is no reasonable basis for the
conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee met a particular standard of conduct (an “Adverse
Determination”).  An Adverse Determination shall include the decision that a
Determination was required in connection with indemnification and the decision
as to the applicable standard of conduct.

“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time.

“Expenses” means all attorneys’ fees and expenses, retainers, court, arbitration
and mediation costs, transcript costs, fees and expenses of experts, witnesses
and public relations consultants, bonds, costs of collecting and producing
documents, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, appealing or otherwise participating in a Proceeding.





2







--------------------------------------------------------------------------------

 




“Independent Legal Counsel” means an attorney or firm of attorneys competent to
render an opinion under the applicable law, selected in accordance with the
provisions of Section 6(e), who has not performed any services (other than
services similar to those contemplated to be performed by Independent Legal
Counsel under this Agreement) for the Company or any of its Subsidiaries or for
Indemnitee within the last three years.

“Proceeding” means a threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, including
without limitation a claim, demand, discovery request, formal or informal
investigation, inquiry, administrative hearing, arbitration or other form of
alternative dispute resolution, including an appeal from any of the foregoing.

“Subsidiary” means any corporation, limited liability company, partnership or
other entity, a majority of whose outstanding voting securities is owned,
directly or indirectly, by the Company.

“Voting Securities” means any securities of the Company that vote generally in
the election of directors.

(b)

Construction.  For purposes of this Agreement:

(i)

References to the Company and any of its Subsidiaries shall include any
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise that before or after the date of this Agreement is
party to a merger or consolidation with the Company or any such Subsidiary or
that is a successor to the Company as contemplated by Section 9(e) (whether or
not such successor has executed and delivered the written agreement contemplated
by Section 9(e)).

(ii)

References to “fines” shall include any excise taxes assessed on Indemnitee with
respect to an employee benefit plan.

(iii)

References to a “witness” in connection with a Proceeding shall include any
interviewee or person called upon to produce documents in connection with such
Proceeding.

2.

Agreement to Serve.  Indemnitee agrees to serve as a director of the Company or
one or more of its Subsidiaries and in such other capacities as Indemnitee may
serve at the request of the Company from time to time, and by its execution of
this Agreement the Company confirms its request that Indemnitee serve as a
director and in such other capacities.  Indemnitee shall be entitled to resign
or otherwise terminate such service with immediate effect at any time, and
neither such resignation or termination nor the length of such service shall
affect Indemnitee’s rights under this Agreement.  This Agreement shall not
constitute an employment agreement, supersede any employment





3







--------------------------------------------------------------------------------

 




agreement to which Indemnitee is a party or create any right of Indemnitee to
continued employment or appointment.

3.

Indemnification.

(a)

General Indemnification.  The Company shall indemnify Indemnitee, to the fullest
extent permitted by applicable law in effect on the date hereof or as amended to
increase the scope of permitted indemnification, against Expenses, losses,
liabilities, judgments, fines, penalties and amounts paid in settlement
(including all interest, taxes, assessments and other charges in connection
therewith) incurred by Indemnitee or on Indemnitee’s behalf in connection with
any Proceeding in any way connected with, resulting from or relating to
Indemnitee’s Corporate Status.

(b)

Additional Indemnification Regarding Expenses.  Without limiting the foregoing,
in the event any Proceeding is initiated by Indemnitee, the Company, any of its
Subsidiaries or any other person to enforce or interpret this Agreement or any
rights of Indemnitee to indemnification or advancement of Expenses (or related
obligations of Indemnitee) under the Company’s or any such Subsidiary’s
certificate of incorporation, bylaws or other organizational agreement or
instrument, any other agreement to which Indemnitee and the Company or any of
its Subsidiaries are party, any vote of stockholders or directors of the Company
or any of its Subsidiaries, the DGCL, any other applicable law or any liability
insurance policy, the Company shall indemnify Indemnitee against Expenses
incurred by Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding in proportion to the success achieved by Indemnitee in such
Proceeding, as determined by the court presiding over such Proceeding.

(c)

Partial Indemnification.  If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for a portion of any Expenses,
losses, liabilities, judgments, fines, penalties and amounts paid in settlement
incurred by Indemnitee, but not for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for such portion.

(d)

Nonexclusivity.  The indemnification and advancement rights provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may now or in the future be entitled under the certificate of incorporation,
bylaws or other organizational agreement or instrument of the Company or any of
its Subsidiaries, any other agreement, any vote of stockholders or directors,
the DGCL, any other applicable law or any liability insurance policy.

(e)

Exceptions.  Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated under the Agreement to indemnify Indemnitee:





4







--------------------------------------------------------------------------------

 




(i)

For Expenses incurred in connection with Proceedings initiated or brought
voluntarily by the Indemnitee and not by way of defense, counterclaim or
crossclaim, except (x) as contemplated by Section 3(b), (y) in specific cases if
the Board of Directors has approved the initiation or bringing of such
Proceeding, and (z) as may be required by law.

(ii)

For an accounting of profits arising from the purchase and sale by the
Indemnitee of securities within the meaning of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute.

(f)

Subrogation.  In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute such documents and do such acts as the Company may
reasonably request to secure such rights and to enable the Company effectively
to bring suit to enforce such rights.

4.

Contribution.

(a)

The Company hereby agrees to fully indemnify and hold Indemnitee harmless from
any claims of contribution which may be brought by officers, directors or
employees of the Company, other than Indemnitee, who may be jointly liable with
Indemnitee.

(b)

To the fullest extent permissible under applicable law, if the indemnification
provided for in this Agreement is unavailable to Indemnitee for any reason
whatsoever, the Company, in lieu of indemnifying Indemnitee, shall contribute to
the amount incurred by Indemnitee, whether for all expense, liability and loss
(including, without limitation, attorneys’ fees, judgments, fines, ERISA excise
taxes or penalties and amounts paid or to be paid in settlement), in connection
with any Proceeding, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (i) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of the Company (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).  

(c)

Any decision in connection with respect to the amount of contribution required
under Section 4(b) in connection with any Proceeding shall be made as follows:

(i)

if no Change in Control has occurred, (w) by a majority vote of the directors of
the Company who are not parties to such Proceeding, even though less than a
quorum, with the advice of Independent Legal Counsel, or (x)





5







--------------------------------------------------------------------------------

 




by a committee of such directors designated by majority vote of such directors,
even though less than a quorum, with the advice of Independent Legal Counsel, or
(y) if there are no such directors, or if such directors so direct, by
Independent Legal Counsel in a written opinion to the Company and Indemnitee, or
(z) by the stockholders of the Company; or

(ii)

if a Change in Control has occurred, by Independent Legal Counsel in a written
opinion to the Company and Indemnitee.

5.

Advancement of Expenses.  The Company shall pay all Expenses incurred by
Indemnitee in connection with any Proceeding in any way connected with,
resulting from or relating to Indemnitee’s Corporate Status, other than a
Proceeding initiated by Indemnitee for which the Company would not be obligated
to indemnify Indemnitee pursuant to Section 3(e)(i), in advance of the final
disposition of such Proceeding and without regard to whether Indemnitee will
ultimately be entitled to be indemnified for such Expenses and without regard to
whether an Adverse Determination has been made, except as contemplated by the
last sentence of Section 6(f).  Indemnitee shall repay such amounts advanced
only if and to the extent that it shall ultimately be determined by a court of
competent jurisdiction in a final and non-appealable decision that Indemnitee is
not entitled to be indemnified by the Company for such Expenses.  Such repayment
obligation shall be unsecured and shall not bear interest.  The Company shall
not impose on Indemnitee additional conditions to advancement or require from
Indemnitee additional undertakings regarding repayment.  The Company agrees that
for the purposes of any advancement of Expenses for which Indemnitee has made
written demand to the Company in accordance with this Agreement, all Expenses
included in such demand that are certified by affidavit of Indemnitee’s counsel
as being reasonable shall be presumed conclusively to be reasonable.  

6.

Indemnification Procedures.

(a)

Notice of Proceeding; Cooperation.  Indemnitee shall give the Company notice in
writing as soon as practicable of any Proceeding for which indemnification will
or could be sought under this Agreement, provided that any failure or delay in
giving such notice shall not relieve the Company of its obligations under this
Agreement unless and to the extent that the Company is materially prejudiced by
such failure.

(b)

Settlement.  The Company will not, without the prior written consent of
Indemnitee, which may be provided or withheld in Indemnitee’s sole discretion,
effect any settlement of any Proceeding against Indemnitee or which could have
been brought against Indemnitee unless such settlement solely involves the
payment of money by persons other than Indemnitee and includes an unconditional
release of Indemnitee from all liability on any matters that are the subject of
such Proceeding and an acknowledgment that Indemnitee denies all wrongdoing in
connection with such matters.  





6







--------------------------------------------------------------------------------

 




The Company shall not be obligated to indemnify Indemnitee against amounts paid
in settlement of a Proceeding against Indemnitee if such settlement is effected
by Indemnitee without the Company’s prior written consent, which shall not be
unreasonably withheld.

(c)

Request for Payment; Timing of Payment.  To obtain indemnification payments or
advances under this Agreement, Indemnitee shall submit to the Company a written
request therefor, together with such invoices or other supporting information as
may be reasonably requested by the Company and reasonably available to
Indemnitee.  The Company shall make indemnification payments to Indemnitee no
later than thirty (30) days, and advances to Indemnitee no later than ten (10)
days, after receipt of the written request (and such invoices or other
supporting information) of Indemnitee.

(d)

Determination.  The Company intends that Indemnitee shall be indemnified to the
fullest extent permitted by law as provided in Section 3 and that no
Determination shall be required in connection with such indemnification.  In no
event shall a Determination be required in connection with advancement of
Expenses pursuant to Section 4 or in connection with indemnification for
Expenses incurred as a witness or incurred in connection with any Proceeding or
portion thereof with respect to which Indemnitee has been successful on the
merits or otherwise (including, without limitation, settlement of Proceeding
with or without payment of money or other consideration or the termination of
any issue or matter in such Proceeding by dismissal, with or without prejudice).
 Any decision that a Determination is required by law in connection with any
other indemnification of Indemnitee, and any such Determination, shall be made
within thirty (30) days after receipt of Indemnitee’s written request for
indemnification, as follows:

(i)

If no Change in Control has occurred, (w) by a majority vote of the directors of
the Company who are not parties to such Proceeding, even though less than a
quorum, with the advice of Independent Legal Counsel, or (x) by a committee of
such directors designated by majority vote of such directors, even though less
than a quorum, with the advice of Independent Legal Counsel, or (y) if there are
no such directors, or if such directors so direct, by Independent Legal Counsel
in a written opinion to the Company and Indemnitee, or (z) by the stockholders
of the Company.

(ii)

If a Change in Control has occurred, by Independent Legal Counsel in a written
opinion to the Company and Indemnitee.

The Company shall pay all Expenses incurred by Indemnitee in connection with a
Determination.





7







--------------------------------------------------------------------------------

 




(e)

Independent Legal Counsel.  If there has not been a Change in Control,
Independent Legal Counsel shall be selected by the Board of Directors within a
reasonable time (and in any event within five (5) Business Days) after receipt
of a written request from Indemnitee, and shall be approved by Indemnitee (which
approval shall not be unreasonably withheld or delayed).  If there has been
a Change in Control, Independent Legal Counsel shall be selected by Indemnitee
and approved by the Company (which approval shall not be unreasonably withheld)
within a reasonable time (and in any event within five (5) Business Days) after
receipt of a written notice from Indemnitee specifying Independent Legal Counsel
selected by Indemnitee. The Company shall pay the fees and expenses of
Independent Legal Counsel and indemnify Independent Legal Counsel against any
and all expenses (including attorneys’ fees), claims, liabilities and damages
arising out of or relating to its engagement.

(f)

Consequences of Determination; Remedies of Indemnitee.  The Company shall be
bound by and shall have no right to challenge a Favorable Determination.  If an
Adverse Determination is made, or if for any other reason the Company does not
make timely indemnification payments or advances of Expenses, Indemnitee shall
have the right to commence a Proceeding before a court of competent jurisdiction
to challenge such Adverse Determination and/or to require the Company to make
such payments or advances.  Indemnitee shall be entitled to be indemnified for
all Expenses incurred in connection with such a Proceeding in accordance with
Section 3(b) and to have such Expenses advanced by the Company in accordance
with Section 5.  If Indemnitee fails to timely challenge an Adverse
Determination, or if Indemnitee challenges an Adverse Determination and such
Adverse Determination has been upheld by a court of competent jurisdiction, in a
final and non-appealable decision then, to the extent and only to the extent
required by such Adverse Determination or final decision, the Company shall not
be obligated to indemnify or advance Expenses to Indemnitee under this
Agreement.

(g)

Presumptions; Burden and Standard of Proof.  In connection with any
Determination, or any review of any Determination, by any person, including a
court:

(i)

It shall be a presumption that a Determination is not required.

(ii)

It shall be a presumption that Indemnitee has met the applicable standard of
conduct and that indemnification of Indemnitee is proper in the circumstances.

(iii)

The burden of proof shall be on the Company to overcome the presumptions set
forth in the preceding clauses (i) and (ii), and each such presumption shall
only be overcome if the Company establishes that there is no reasonable basis to
support it.





8







--------------------------------------------------------------------------------

 




(iv)

The termination of any Proceeding by judgment, order, finding, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that
indemnification is not proper or that Indemnitee did not meet the applicable
standard of conduct or that a court has determined that indemnification is not
permitted by this Agreement or otherwise.

(v)

Neither the failure of any person or persons to have made a Determination nor an
Adverse Determination by any person or persons shall be a defense to
Indemnitee’s claim or create a presumption that Indemnitee did not meet the
applicable standard of conduct, and any Proceeding commenced by Indemnitee
pursuant to Section 6(f) shall be de novo with respect to all determinations of
fact and law.

7.

Directors and Officers Liability Insurance.

(a)

Maintenance of Insurance.  So long as the Company or any of its Subsidiaries
maintains liability insurance for any directors, officers, employees or agents
of any such person, the Company shall ensure that Indemnitee is covered by such
insurance in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the most favorably insured of the Company’s and its
Subsidiaries’ then current directors and officers.  If at any date (i) such
insurance ceases to cover acts and omissions occurring during all or any part of
the period of Indemnitee’s Corporate Status or (ii) neither the Company nor any
of its Subsidiaries maintains any such insurance, the Company shall ensure that
Indemnitee is covered, with respect to acts and omissions prior to such date,
for at least six years (or such shorter period as is available on commercially
reasonable terms) from such date, by other directors and officers liability
insurance, in amounts and on terms (including the portion of the period of
Indemnitee’s Corporate Status covered) no less favorable to Indemnitee than the
amounts and terms of the liability insurance maintained by the Company on the
date hereof.

(b)

Notice to Insurers.  Upon receipt of notice of a Proceeding pursuant to
Section 6(a), the Company shall give or cause to be given prompt notice of such
Proceeding to all insurers providing liability insurance in accordance with the
procedures set forth in all applicable or potentially applicable policies.  The
Company shall thereafter take all necessary action to cause such insurers to pay
all amounts payable in accordance with the terms of such policies.

8.

Exculpation, etc.

(a)

Limitation of Liability.  Indemnitee shall not be personally liable to the
Company or any of its Subsidiaries or to the stockholders of the Company or any
such Subsidiary for monetary damages for breach of fiduciary duty as a director
of the





9







--------------------------------------------------------------------------------

 




Company or any such Subsidiary; provided, however, that the foregoing shall not
eliminate or limit the liability of the Indemnitee (i) for any breach of the
Indemnitee’s duty of loyalty to the Company or such Subsidiary or the
stockholders thereof, (ii) for acts or omissions not in good faith or which
involve intentional misconduct or a knowing violation of the law, (iii) under
Section 174 of the DGCL or any similar provision of other applicable
corporations law or (iv) for any transaction from which the Indemnitee derived
an improper personal benefit.  If the DGCL or such other applicable law shall be
amended to permit further elimination or limitation of the personal liability of
directors, then the liability of the Indemnitee shall, automatically, without
any further action, be eliminated or limited to the fullest extent permitted by
the DGCL or such other applicable law as so amended.

(b)

Period of Limitations.  No legal action shall be brought and no cause of action
shall be asserted by or in the right of the Company or any of its Subsidiaries
against Indemnitee or Indemnitee’s estate, spouses, heirs, executors, personal
or legal representatives, administrators or assigns after the expiration of one
(1) year from the date of accrual of such cause of action, and any claim or
cause of action of the Company shall be extinguished and deemed released unless
asserted by the timely filing of a legal action within such one-year period,
provided that if any shorter period of limitations is otherwise applicable to
any such cause of action, such shorter period shall govern.

9.

Miscellaneous.

(a)

Non-Circumvention.  The Company shall not seek or agree to any order of any
court or other governmental authority that would prohibit or otherwise
interfere, and shall not take or fail to take any other action if such action or
failure would reasonably be expected to have the effect of prohibiting or
otherwise interfering, with the performance of the Company’s indemnification,
advancement or other obligations under this Agreement.

(b)

Severability.  If any provision or provisions of this Agreement shall be held to
be invalid, illegal or unenforceable for any reason whatsoever:  (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (ii) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (iii) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.





10







--------------------------------------------------------------------------------

 




(c)

Notices.  All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) on the date of
delivery if delivered personally, or by facsimile, upon confirmation of receipt,
(ii) on the first business day following the date of dispatch if delivered by
a recognized next-day courier service or (iii) on the third business day
following the date of mailing if delivered by domestic registered or certified
mail, properly addressed, or on the fifth business day following the date of
mailing if sent by airmail from a country outside of North America, to
Indemnitee at the address shown on the signature page of this Agreement, to the
Company at the address shown on the signature page of this Agreement, or in
either case as subsequently modified by written notice.

(d)

Amendment and Termination.  No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by all the parties hereto.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver.

(e)

Successors and Assigns.  This Agreement shall be binding upon the Company and
its respective successors and assigns, including without limitation any acquiror
of all or substantially all of the Company’s assets or business, any person or
group (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) that acquires beneficial ownership of
securities of the Company representing more than 50% of the total voting power
represented by the Company’s then outstanding Voting Securities and any
surviving entity of any merger or consolidation to which the Company is party,
and shall inure to the benefit of and be enforceable by Indemnitee and
Indemnitee’s estate, spouses, heirs, executors, personal or legal
representatives, administrators and assigns.  The Company shall require and
cause any such successor, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement as if it were named as the Company herein, and the Company shall not
permit any such purchase of assets or business, acquisition of securities or
merger or consolidation to occur until such written agreement has been executed
and delivered.  No such assumption and agreement shall relieve the Company of
any of its obligations hereunder, and this Agreement shall not otherwise be
assignable by the Company.

(f)

Choice of Law; Consent to Jurisdiction.  This Agreement shall be governed by and
its provisions construed in accordance with the laws of the State of Delaware,
as applied to contracts between Delaware residents entered into and to be
performed entirely within Delaware, without regard to the conflict of law
principles thereof.  The Company and Indemnitee each hereby irrevocably consents
to the jurisdiction of the courts of the State of Delaware for all purposes in
connection with any Proceeding which arises out of or relates to this Agreement
and agree that any action





11







--------------------------------------------------------------------------------

 




instituted under this Agreement shall be brought only in the state courts of the
State of Delaware.

(g)

Integration and Entire Agreement.  This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto, provided that
the provisions hereof shall not supersede the provisions of the Company’s
certificate of incorporation, bylaws or other organizational agreement or
instrument, any other agreement, any vote of stockholders or directors, the DGCL
or other applicable law, to the extent any such provisions shall be more
favorable to Indemnitee than the provisions hereof.

(h)

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall constitute an original.

[Remainder of this page intentionally left blank.]





12







--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CREATIVE LEARNING COPRORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:  




 

Address:

701 Market Street, Suite 113

 

 

St. Augustine, FL 32095
















AGREED TO AND ACCEPTED:

INDEMNITEE:







By: _____________________________

Name:  

Title:




Address:

_____________________________

_____________________________





13





